349 S.E.2d 601 (1986)
318 N.C. 418
STATE of North Carolina
v.
Wallace Christopher COLLINS.
No. 460A86.
Supreme Court of North Carolina.
October 7, 1986.
Ronald E. Bogle, Hickory, for defendant.
Ann Reed, Sp. Deputy Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant in this matter pursuant to G.S. § 7A-30, and the motion to dismiss the appeal for failure to show a substantial constitutional question filed by The Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 7th day of October 1986."
Therefore, it is considered and adjudged further that Defendant do pay the sum of Nine and no/100 Dollars ($9.00) and that execution issue therefor.